department of the treasury internal_revenue_service washington d c date number release date cc corp b06 uilc internal_revenue_service national_office field_service_advice memorandum for special trial counsel from subject jasper l cummings jr associate chief_counsel cc corp whether purchaser is entitled to a deduction for contingent liabilities of a target_corporation which liabilities were paid_by the seller after the target was acquired in a sec_338 transaction when the liabilities were paid this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorized the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer - seller - purchaser - target - date a - date b - date c - date d - date e - date f - year - year - amount - amount - state - issues whether taxpayer is entitled to deduct on the acquiring group’s consolidated_return contingent liabilities that target accrued prior to its acquisition which were paid_by the seller pursuant to an indemnity agreement entered into in connection with a stock purchase qualifying under code sec_338 whether taxpayer is entitled to deduct interest accruing on target’s contingent liabilities such interest having been paid_by the seller pursuant to the indemnity agreement how should purchaser treat various amounts ie accrued state franchise_taxes and pre- and post-acquisition interest accruing on such liability paid_by seller pursuant to the indemnity agreement conclusions taxpayer is not entitled to a deduction for contingent liabilities that target accrued prior to its purchase even though such liabilities were paid_by the seller pursuant to an indemnity agreement entered into in connection with a stock purchase qualifying under sec_338 taxpayer is not entitled to a deduction for interest which accrued on target’s contingent liabilities pre-acquisition interest during the period prior to target’s acquisition taxpayer is entitled to a deduction for interest which accrued on target’s contingent liabilities for the period after target’s acquisition even though such interest was paid_by the seller pursuant to an indemnity agreement entered into in connection with a stock purchase qualifying under sec_338 new target is treated as the deemed purchaser and therefore is deemed to have assumed on the acquisition_date old target’s contingent liabilities and the pre-acquisition interest accruing on such liabilities new target gets an upward adjustment in the basis of its assets in the amount of the contingent liabilities and pre-acquisition interest which it assumed only when the contingent liabilities and pre-acquisition interest become fixed and determinable new target also gets an offsetting downward adjustment in the basis of its assets in the amount of the contingent liabilities and pre-acquisition interest accruing on such liabilities in the amounts paid_by the seller only as of dates c and d the dates on which the seller made the payments new target is not deemed to have assumed the interest accruing on these contingent liabilities in the period after target’s acquisition post- acquisition interest accordingly new target may not make an upward adjustment in the basis of its assets by the amount of the post-acquisition interest accruing on the contingent state franchise tax_liabilities even though it does not get to make an upward adjustment in the basis of its assets in the amount of such post-acquisition interest new target nevertheless must reduce its basis in its assets by the amount of post-acquisition interest_paid by seller pursuant to the indemnity agreement entered into in connection with a stock purchase facts on date a purchaser a domestic_corporation entered into a stock purchase agreement with seller the common parent of the selling_consolidated_group in which target used to be a member pursuant to the stock purchase agreement purchaser agreed to purchase target and target’s subsidiaries at the time of this agreement target was wholly owned by seller acting pursuant to the stock purchase agreement the parties made a valid election under sec_338 to treat the stock purchase as a deemed asset purchase in connection with target’s purchase seller and purchaser entered into a tax agreement in which seller agreed to pay be liable for and indemnify purchaser target and target’s subsidiaries for any and all taxes imposed on target and or target’s subsidiaries for taxable years ending on and before the closing date of the sale no provision in this tax agreement specifically mentions who would be responsible to pay for interest arising as a result of any pre-acquisition tax_liabilities accrued by target and its subsidiaries two months prior to date b the closing date state taxing authorities issued proposed notices of deficiency against target with regard to target’s taxable_year through year for unpaid state franchise_taxes purchaser acquired target on or around date b seller settled with state concerning the unpaid franchise_taxes and interest accruing on such taxes on date f on dates c and d seller paid amount in state franchise tax_liabilities and amount in interest which had accrued on such liabilities seller paid these amounts in accordance with the indemnification provision of the tax agreement taxpayer the common parent of the acquiring group the consolidated_group of which target is currently a member deducted amount for state taxes and amount for interest ie the same amounts seller paid with regard to target’s state franchise tax_liabilities and the interest accruing thereon on the acquiring group’s consolidated tax_return for the year ending date e in deducting these amounts taxpayer is claiming that new target is entitled to deduct the liabilities that old target accrued prior to being acquired that were subsequently paid_by seller pursuant to the indemnity agreement entered into in connection with the stock purchase agreement law and analysis for purposes of this section of this advice target may be referred to as old target for periods ending as of the close of date b target may be referred to as new target for the period beginning as of the day after date b see temp_reg sec_1_338-1t b a the contingent state franchise tax_liabilities under general principles of tax law an acquiror corporation may not deduct accrued liabilities of a target_corporation in the year of purchase or at any other time costs incurred in the acquisition of a capital_asset are not ordinary and necessary expenses but rather are capital expenditures 397_us_572 briarcliff candy corp v commissioner 475_f2d_775 2d cir 44_tc_382 aff'd 373_f2d_45 10th cir the acquiror must capitalize payments made on such assumed_liabilities and add them to the basis of the acquired assets 316_us_394 708_f2d_1254 7th cir 483_f2d_209 9th cir cert_denied 415_us_948 181_f2d_538 5th cir revrul_76_520 1976_2_cb_42 a digest of these cases and the service pronouncement is set forth below in magruder v supple both the purchaser and the seller of land agreed to apportion maryland real_estate_taxes ratably over their respective periods of ownership the purchaser claimed a deduction for state real_estate_taxes arising as a result of the fractional part of the year of purchase apportioned to it the u s supreme court denied the purchaser the deduction because the taxes had already accrued and a lien had been placed against the seller prior to the sale the court reasoned that p ayment of a liability by a subsequent purchaser is not the discharge of a burden which the law has placed upon him but is actually as well as theoretically a payment of the purchase_price u s pincite in david p webb company the taxpayer purchased the assets of a business in in the years prior to the purchase the business had entered into an employment agreement with an employee-shareholder providing that if he died while still an employee his widow would be entitled to a lifetime pension the shareholder died in and from through the corporation made and deducted the annual pension payments the assets of the corporation were sold in again in and finally all sold to the taxpayer in in each sale the pension liability was expressly assumed by the purchaser the court disallowed the taxpayer's deduction of the pension payments and held that these costs should be capitalized and added to the basis of the acquired property in pacific transport the court held that a payment made by a parent_corporation in discharge of a contested liability first asserted against a subsidiary and assumed by the parent upon liquidation of the subsidiary under sec_332 and sec_334 was not currently deductible by the parent the court stated that the payment must be capitalized and added to the parent's basis in the assets acquired from the subsidiary in portland gasoline the taxpayer purchased all the assets of a corporation in march of and agreed to pay a note the corporation had guaranteed in the court held that the taxpayer's payment of the note in to avoid a potential lawsuit was a capital_expenditure because the threat of suit by the creditor derived from an obligation for which the selling corporation alone was liable in revrul_76_520 target a publishing corporation incurred costs in fulfilling prepaid subscription contracts prior to the payment of those costs the stock of target was acquired by another corporation parent and target was liquidated parent paid the expenses the issue of the ruling is whether the parent may properly deduct the costs incurred in fulfilling the obligation of its former subsidiary to deliver certain periodicals the ruling holds c osts incurred by the acquisition corporation in satisfaction of a liability of the acquired_corporation assumed by the acquiring_corporation as part of the acquisition costs must be capitalized and added to the basis of the acquired assets rather than currently deducted taxpayer cites vca corporation v united_states ustc aff’d ct_cl in support of its argument that new target is entitled to deduct the contingent_liability amounts new target had assumed even though seller paid the liabilities although the case ostensibly appears to support taxpayer’s position it is nonetheless easily distinguishable from the present case and therefore inapplicable to these facts in vca corporation the vca corporation merged with aerosol research company aerosol in a tax-free reorganization qualifying under sec_368 under the terms of the merger agreement and applicable state law vca obtained all of the assets and assumed all of the liabilities of aerosol one such liability a contingent_liability involved an employee of aerosol who threatened to sue aerosol for wrongful employment discharge as part of the merger the shareholders of aerosol agreed to indemnify vca for any liability arising from the employee’s claim subsequent to the merger the employee brought suit against vca as the successor to aerosol vca settled with the discharged employee and paid him dollar_figure vca was reimbursed by the former aerosol shareholders in the amount it had paid vca took a deduction for this amount in the year of payment which the service disallowed vca paid the deficiency filed a refund claim and ultimately filed a refund_suit in the court of claims the court found that vca had assumed aerosol’s liabilities and that code sec_381 and c and the corresponding regulations ie reg sec_1 c and c controlled whether vca was entitled to the deduction the court held that under sec_381 vca was entitled to deduct the amounts it paid even though it was subsequently reimbursed our case is factually quite different from vca corporation and is not governed by sec_381 the governing provisions of the vca case ie code sec_381 and c only apply to sec_332 liquidations and to sec_361 transactions and then only if the sec_361 transfer is in connection with a reorganization described in subsections a c d f or g of sec_368 under the facts of our case the parties to the purchase share agreement made a joint election under sec_338 thus sec_332 and sec_361 do not apply and therefore sec_381 does not apply either there can be no carryover of old target’s corporate tax_attributes to new t the successor_corporation without sec_381 although taxpayer is not entitled to deduct the amounts that seller paid in discharge of the state franchise tax_liability and the pre-acquisition interest but it is entitled to deduct the post-acquisition interest even though that amount was paid_by the seller taxpayer does benefit general tax principles hold that the purchaser here new target is deemed to be the purchaser treats an assumed fixed liability as a cost of the acquired property and therefore includes such amount in its tax basis 98_f2d_508 11th cir cert_denied 305_us_662 10_bta_736 here new target makes an upward adjustment in the basis of its assets in the amount of the contingent liabilities and pre-acquisition interest at the time the contingent liabilities and pre-acquisition interest become fixed and determinable the mechanics of this upward adjustment is described in the regulations as prescribed by sec_338 the basis of the assets in the hands of new target is called the adjusted_grossed-up_basis agub in the regulations temp_reg sec_1_338-4t j agub is defined in reg sec_1 b -1t c sec_338 and provide that the target assets will be treated as having been purchased for an amount equaling the grossed-up_basis of the purchasing corporation’s recently_purchased_stock the basis of the purchasing corporation’s nonrecently_purchased_stock old target corporation’s liabilities and d other relevant items specifically with regard to the liabilities of old t sec_1 b -1t f i provides that in order to be included in agub at the beginning of the day after the acquisition_date an obligation must be a bona_fide liability of target as of that date which is properly includible in basis under principles of tax law that would apply if new target had acquired old target's assets from an unrelated_person and as part of the transaction had assumed or taken property subject_to the obligation contingent liabilities do not initially qualify for inclusion in agub but they are taken into account if and when they become fixed and determinable temp_reg sec_1 b -1t f see also temp regs sec_1 b -3t c reg sec_1 b - 1t f ii provides that obligations initially excluded from agub under paragraph are taken into account in redetermining agub and the basis of target's assets under principles of tax law applicable as if new target had acquired old target's assets directly from an unrelated_person and as part of the transaction had assumed or taken property subject_to those obligations see also sec_1 b - 3t a similar language regarding general principles of tax law as applied to for example the change in a liability of old target from contingent to fixed and determinable temp_reg sec_1 b -3t b ii provides a definition of contingent_liability ie a liability that is not fixed and determinable the regulations indicate that the change in a target liability to one which is fixed and determinable triggers operation of the -3t adjustment rules sec_1 b -3t a -3t j example iv temp_reg sec_1 b -3t c provides that liabilities that become fixed and determinable more than one year after the acquisition are added to the purchase_price at the time the liabilities become fixed and determinable and added to basis the target was purchased on date b and the state franchise tax_liabilities became fixed and determinable on or around date f four years after target’s acquisition thus the state franchise tax_liabilities and pre-acquisition interest that accrued on such liabilities became fixed and determinable more than one year after target’s acquisition thus date f appears to be the day that these liabilities became fixed and determinable and therefore it appears that new target became entitled as of date f to make an upward adjustment to the basis of its assets by the amount of those liabilities b interest accruing on the unpaid state franchise tax_liabilities as to the interest_paid by the seller the general_rule is that the taxpayer is entitled to an interest_deduction but only for that portion of the interest accruing after the acquisition_date 64_tc_300 interest_paid by the taxpayer as part of purchase_price for mortgaged real_estate deductible only to extent they accrued on or after the date on which he acquired an interest in the real_estate thus new target is not entitled to deduct the pre-acquisition interest but it is entitled to deduct the post-acquisition interest_paid by seller see also zards v commissioner t c memo c proper tax treatment of seller’s payments under the indemnity agreement generally uncertainties typically surround the conclusion of a business bargain to anticipate intervening changes in circumstances which may effect the value of the assets contracted for parties to asset purchases employ contractual mechanisms that adjust the terms of the initial transaction to take into account changes in values and expectations one such mechanism is an indemnity or tax_sharing_agreement boris i bittker james s eustice federal income_taxation of corporations and shareholders and b at pp to 6the ed post-transaction payments made by the transferor under an asset sale agreement such payments made to or on behalf of the acquiring_corporation are treated as capital expenditures by the payor and as tax-free adjustments to the purchase_price by the payee see 344_us_6 1952_2_cb_136 in arrowsmith two shareholders liquidated their jointly-owned corporation and divided the proceeds equally both shareholders properly reported in the year of liquidation the receipt of the proceeds as capital_gain four years after the liquidation a judgment was rendered against the old corporation the shareholders as transferees paid the judgment and both claimed ordinary_income deductions for the amounts paid on their respective individual income_tax returns the service disallowed these deductions reasoning that they were part of the original liquidation transaction and therefore should be characterized as capital losses in ruling in favor of the service the u s supreme court reasoned that the taxpayers' liability as transferees did not result from any business transaction apart from the liquidation the court concluded that in order to properly classify the nature of the loss for tax purposes it was necessary to consider the earlier liquidation transaction under the relation-back theory of arrowsmith a taxable transaction that is integrally related to an earlier transaction is to be characterized for tax purposes by reference to the earlier event here seller’s agreement to indemnify purchaser in essence was an inducement to purchaser to buy t applying the arrowsmith relation-back principle seller’s inducement relates back to the original stock purchase agreement thus when seller paid target’s contingent liabilities at the time they became fixed and determinable purchaser received a tax-free adjustment to the purchase_price see 370_f2d_729 5th cir freedom newspapers inc v commissioner tcmemo_1977_429 kaufmann v commissioner 10_tcm_790 cch revrul_83_73 1983_1_cb_84 the leading case dealing with the effect of an indemnity payment is estate of mcglothlin in which the fifth circuit_court of appeals held that a cash indemnity payment made pursuant to an indemnity agreement that was an integral part of the merger agreement related back to the merger itself and that the taxpayer could not claim a loss deduction because the payment related back to the time of the merger in mcglothin the taxpayer a majority shareholder of the corporation acquired in a merger guaranteed that certain of the acquired corporation's properties could be sold within three years at a certain price when the properties could not be sold for this amount the taxpayer transferred dollar_figure to the acquiring_corporation in satisfaction of the guaranty the court ruled that the taxpayer could not deduct the payment as a loss under sec_165 because these payments were part of the purchase_price of the acquiring_corporation stock that he received in the merger the taxpayer had to add this amount to his basis in the acquiring corporation’s stock furthermore the court indicated that sec_354 precluded recognition of a loss to the taxpayer because the indemnity agreement and the payment pursuant to the agreement were part of the tax-free reorganization itself as authority for this position the court cited arrowsmith in freedom newspapers inc a publishing company engaged a broker to sell some of its newspapers a package of four newspapers was offered to freedom newspapers freedom but freedom did not want to buy one of the newspapers for various reasons including the belief that it was overvalued freedom agreed to buy the four newspapers at the asking price as long as the broker agreed to resell the unwanted paper within one year for a stated price if the sale did not occur the broker agreed to pay freedom dollar_figure which sum was placed in escrow during the one-year period the broker was unable to sell the paper and the escrow agent paid over the dollar_figure the service determined that the dollar_figure payment resulted in ordinary_income to freedom the tax_court concluded that the contract with the broker for the dollar_figure was part of the original sales agreement and represented a reduction in the net price paid for the paper the tax_court citing arrowsmith held that a payment from a broker to a purchaser was an adjustment of the price of the assets purchased and was not ordinary_income to the purchaser the case of kaufmann examined the tax treatment of amounts paid_by the former shareholders of a transferor_corporation pursuant to an indemnity agreement entered into as a condition of a nontaxable reorganization the court held that the shareholders could not deduct the amounts paid in satisfaction of the indemnity agreement but must add such amounts to the basis of stock of the acquiring_corporation that they received in the merger the court reasoned that had the contingent_liability covered by the indemnity agreement been known as of the date of the merger it would presumably have been paid_by the taxpayer along with the other liabilities according to the court t hat action would have been treated as a contribution_to_capital or as a part of the cost of the new shares of the acquiring_corporation and as such have become an additional investment leading to an increase in taxpayers' basis for the new stock of the acquiring_corporation received in exchange citations omitted in revrul_83_73 1983_1_cb_84 x corporation merged with z corporation in a transaction which qualified as a tax-free reorganization under sec_368 under the terms of the merger agreement x corporation acquired all z’s assets and assumed all z’s liabilities including contingent liabilities as a condition to the merger shareholders of z corporation agreed to reimburse x corporation for any after-tax expenses that x might incur as the result of a claim that a former employee of z corporation had against z x corporation ultimately paid the specific contingent claim and received reimbursement from the shareholders of z the revenue_ruling relying on arrowsmith’s relation-back principle holds that the indemnity payments related back to the initial exchange and therefore the contingent obligation should be reflected in the consideration as a purchase_price_adjustment the ruling stated the indemnity payments should be treated as if they had been contributions to the capital of the transferor_corporation made by its shareholders immediately before the merger thus applying the arrowsmith relation-back approach to the facts of this case the subsequent payments of the state franchise tax_liabilities and pre-acquisition interest payments made by the seller pursuant to the tax agreement that was entered into as part of the original stock purchase agreement should be treated as of the date of payment as a capital adjustment to the original consideration ie the assets received in the acquisition the payments are applied as a downward adjustment to the basis of new target’s assets likewise seller’s payment of the post acquisition interest is applied as a further downward adjustment to the basis of new target’s assets in conclusion taxpayer may only deduct post-acquisition interest_paid by the seller taxpayer may not deduct the state franchise tax_liabilities and pre- acquisition interest_paid by the seller with regard to basis adjustments new target makes an upward adjustment in the basis of its assets in the amount of the contingent liabilities and pre-acquisition interest as of the time those amounts become fixed and determinable further new target makes an offsetting downward adjustment in the basis of its assets in the amount of the contingent liabilities and pre-acquisition interest as of dates c and d when seller paid those amounts pursuant to the indemnity agreement that was entered into in connection with the stock purchase agreement regarding post-acquisition interest new target is not deemed to have assumed such interest thus new target is not entitled to an upward adjustment in the basis of its assets when the post-acquisition interest became fixed and determinable rather new target must reduce its basis in its assets in the amount of post-acquisition interest when those amounts were paid_by the seller pursuant to the indemnity agreement entered into in connection with a stock purchase here dates c and d please call if you have any further questions jasper l cummings jr associate chief_counsel corporate by _____________________________ steven j hankin corporate branch cc assistant regional_counsel tl assistant regional_counsel lc
